    Case 6:21-cv-00959-RBD-LRH Document 1 Filed 06/02/21 Page 1 of 5 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA




                                                              Case No.

                                                              State Court Case No. 2021CA005256
                                                              Orange County Circuit Court



                           Respondent.


                        NOTICE OF REMOVAL OF CIVIL ACTION

            PLEASE TAKE NOTICE that Respondent, Epic Games, Inc. ("Epic

    Games"), by and through its counsel, hereby files this notice of removal in the

    above- captioned action, currently pending in the Circuit Court of the Ninth Judicial

    Circuit in and for Orange County, Florida as Case No. 2021CA005256 (the "State

    Court Action"). This removal is made pursuant to 28 U.S.C. §§ 1332, 1441, and

    1446. For the reasons set forth below, this Court has subject matter jurisdiction.

    I.      BACKGROUND

    1.               On or about April 30, 2021, Epic Games received by U.S. Mail a

    Summons and Complaint.1 Pursuant to 28 U.S.C. § 1446(a), attached as Exhibit


1
    Epic Games determined that the State Court Action was not filed until May 24, 2021.

                                                            1
Case 6:21-cv-00959-RBD-LRH Document 1 Filed 06/02/21 Page 2 of 5 PageID 2



A are true and correct copies of Petitioner's draft Summons and Complaint and

the draft Certificate of Service which constitutes all of the process, pleadings,

and orders received by Epic Games in this action to date. To the best of Epic

Games' knowledge, no other papers have been filed in the State Court Action.

      2.    The Complaint asserts causes of action for violations of the North

Carolina Unfair and Deceptive Trade Practices Act, N.C.G.S. § 75.1-1 and the

Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.204. (See

Compl. at 4-5.)

      3.    Nothing in this Notice of Removal shall constitute a waiver of Epic

Games' right to assert any defense, including motions pursuant to Federal Rule

of Civil Procedure 12, as the case progresses. Moreover, by demonstrating that

the amount in controversy requirement is satisfied, Epic Games does not

concede that the jurisdictional amount is recoverable. In fact, Epic Games denies

that any amountis recoverable by Petitioner.

II.   VENUE

      1.    Venue is proper under 28 U.S.C. § 1441(a) because this Court is the

United States District Court for the district and division embracing the location

where the State Court Action is pending.




                                        2
Case 6:21-cv-00959-RBD-LRH Document 1 Filed 06/02/21 Page 3 of 5 PageID 3



III.   THE COURT HAS DIVERSITY JURISDICTION

       1.   This Court has original jurisdiction over this action under 28

U.S.C. § 1332 because this is a civil action between citizens of different

states and the amount in controversy        exceeds the sum of Seventy-Five

Thousand Dollars($75,000.00), exclusive of interest and costs.

       2.   Petitioner is a citizen of the State of Florida and resides in Orlando,

Orange County, Florida. (See Compl. at 13.)

       3.   Epic Games is a Maryland corporation headquartered in Cary, North

Carolina. See Declaration of Tim Jones. Epic Games has no business premises in

Florida. See id. Accordingly, Petitioner and Epic Games are completely diverse for

purposes of 28 U.S.C. § 1332(c)(l).

       4.   Petitioner's Complaint alleges that his compensatory damages exceed

$250,000, and he seeks $25 million in punitive damages. (Compl. at 7.) Thus,

the action meets the amount-in-controversy requirement for diversity actions

pursuant to 28 U.S.C. § 1332(a).

       5.   For the foregoing reasons, the Complaint is removable under 28 U.S.C.

§§ 1332(a)(l), 1441 and 1446.

IV.    NOTICE

       1.   As required by 28 U.S.C. § 1446(d), a copy of this notice of removal



                                        3
Case 6:21-cv-00959-RBD-LRH Document 1 Filed 06/02/21 Page 4 of 5 PageID 4



is being served upon Petitioner and a copy is being filed with the Clerk of the

Circuit Court of the Ninth Judicial Circuit in and for Orange County, Florida.

V.    TIMELINESS OF REMOVAL

      1.    This Notice of Removal is timely under 28 U.S.C. § 1446(b)(l) as it

is filed before Petitioner's service of the Complaint upon Epic Games.

      WHEREFORE, Respondent Epic Games respectfully requests this Court

to assume full jurisdiction over the cause herein, as provided by law, and to issue

all necessary orders and process.

      Dated June 2, 2021.
                              Respectfully submitted,

                              By: /s/ Karl E. Pearson, Esq.
                                Karl E. Pearson, Esquire
                                Florida Bar No. 438669
                                PEARSON DOYLE MOHRE & PASTIS LLP
                                485 N. Keller Rd., Suite 401
                                Maitland, Florida 32751
                                Telephone: (407) 647-0090
                                 Facsimile: (407) 647-0092
                                 Email: kpearson@pdmplaw.com
                                 vskinner@pdmplaw.com (Secondary)

                                 Jeffrey S. Jacobson (Pro Hac Vice pending)
                                 Faegre Drinker Biddle & Reath LLP
                                 600 Campus Dr.
                                 Florham Park, New Jersey 07932
                                 Email: Jeffrey.Jacobson@faegredrinker.com
                                 Attorneys for Respondent, Epic Games, Inc.




                                         4
Case 6:21-cv-00959-RBD-LRH Document 1 Filed 06/02/21 Page 5 of 5 PageID 5




                      CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on June 2, 2021, I electronically filed the

foregoing and its attachments with the Clerk of the Court by using the CM/ECF

system and sent the foregoing and its attachments to Dathan A. Griffin, MBA,

8549 Shady Glen Dr., Orlando, Florida 32819 via Federal Express.


                            By: /s/ Karl E. Pearson, Esq.
                              Karl E. Pearson, Esquire
                              Florida Bar No. 438669
                              PEARSON DOYLE MOHRE & PASTIS LLP
                              485 N. Keller Rd., Suite 401
                              Maitland, Florida 32751
                              Telephone: (407) 647-0090
                               Facsimile: (407) 647-0092
                               Email: kpearson@pdmplaw.com
                               vskinner@pdmplaw.com (Secondary)

                               Jeffrey S. Jacobson (Pro Hac Vice pending)
                               Faegre Drinker Biddle & Reath LLP
                               600 Campus Dr.
                               Florham Park, New Jersey 07932
                               Email: Jeffrey.Jacobson@faegredrinker.com
                               Attorneys for Respondent, Epic Games, Inc.




                                      5
